BOGGS, Chief Judge,
concurring in the judgment.
While I agree with our court’s decision to affirm the district court and with much of the reasoning in part I regarding the defects in plaintiffs claim of equitable tolling, I would prefer to rest my affirmance on the indisputable (and indeed unchallenged) fact that the USPS properly sent, and Rice’s attorney of record received, the appropriate form rejecting her claim and informing Rice that she could file a formal complaint within fifteen days of that notice. See Rice v. Runyon, 21 Fed.Appx. 408 (6th Cir.2001). Under Ball v. Abbott Adver., Inc., 864 F.2d 419, 420-21 (6th Cir.1988), such proper notice to the complainant’s attorney “destroys any possible basis for applying the ‘equitable tolling’ doctrine.... ”